[Cite as Dimalanta v. Dimalanta, 2020-Ohio-6992.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

AMIE DIMALANTA,                                     :

                Plaintiff-Appellee,                 :
                                                                   No. 108920
                v.                                  :

ERNIE DIMALANTA,                                    :

                Defendant-Appellant.                :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: December 31, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-18-371971


                                           Appearances:

                Stafford Law Co., L.P.A., and Joseph G. Stafford and
                Nicole A. Cruz, for appellee.

                Leslie S. Graske, Eric J. Moore and Corey Flowers, for
                appellant.

EILEEN A. GALLAGHER, J.:

                  Appellant Ernie Dimalanta appeals the trial court’s judgment finding

him in civil contempt for failing to pay temporary support and being more than

$43,000 in arrears. We affirm.
A. Background Facts and Procedural History

                 Ernie and Amie Dimalanta were married in 1999 and had two

children together. In August 2016, Amie filed a complaint for divorce.1 In December

2016, the trial court imposed a temporary support order, requiring Ernie to pay

$5,765.07 each month. In March 2017, Amie filed her first of four motions to show

cause which are the subject of this appeal. In that motion, Amie claimed that Ernie

failed to pay the required temporary support.2

                 In September 2017, a magistrate judge held a hearing on Amie’s

motion. The magistrate found Ernie to be in contempt of court because of his

nonpayment of support.3 In the decision, the magistrate noted that Ernie “should

have paid $27,860.44,” but that as of September 11, 2017, “has paid a total of

$2,991.05” and that Amie demonstrated Ernie was in arrears $24,869.39 as of

September 11, 2017.

                 In November 2017, the court issued another temporary support order

(“2017 order”), which superseded its previous temporary order and reduced Ernie’s

monthly support obligation to $2,346.81. The 2017 order also provided notice that

the “[f]ailure to comply with this support order can result in a contempt action.”



      1The original case number was DR-16-363593. As discussed below, that case was
voluntarily dismissed in May 2018 and refiled shortly thereafter as the present case, DR-
18-371971.

      2   In his brief, Ernie refers to this show cause motion as “motion number 397940.”

      3Although the hearing was in September 2017, the magistrate’s decision was filed
in December 2017.
              In May 2018, the plaintiff voluntarily dismissed the case without

prejudice and refiled the instant case several days later. Pursuant to an agreement

between the parties and judgment entry, all prior orders in the dismissed case would

be effective in the refiled case. They agreed arrearages on prior orders, claims,

defenses, objections and pending motions not affected by Ernie’s bankruptcy filing

and discharge would remain in effect in the new case. They also agreed Ernie’s

bankruptcy would not impact any support arrearages.

              In July 2018, Amie filed another motion to show cause, alleging that

Ernie had failed to pay the required support.

              In September 2018, the court issued a new temporary support order

(“2018 order”) which superseded the 2017 order and included changes unrelated to

this appeal. The 2018 order did not change Ernie’s support obligation. He was still

required to pay $2,346.81 each month.

               Amie filed two additional motions to show cause alleging

nonpayment, in February 2019 and May 2019.

              The court consolidated Amie’s four show cause motions for hearing

in June 2019. Both Amie and Ernie were present and represented by counsel. At

the hearing, the court heard testimony and received evidence, including a certified

financial transaction history from Child Support Services of Cuyahoga Job and

Family Services which reflected that as of June 3, 2019, Ernie was more than

$43,000 in arrears. The court noted in its judgment entry that Ernie testified that
his business was struggling but that he had not looked for new employment since

the summer of 2018.

              The court granted all four of Amie’s show cause motions and found

that, based on the evidence presented, Ernie was in civil contempt because of his

failure to comply with the 2017 and 2018 orders. The court found this was Ernie’s

“second offense” and sentenced him to “sixty (60) days in jail, or until the contempt

is purged, whichever occurs first.” The court decreed that Ernie’s contempt would

be purged if Ernie (1) within 30 days paid $8,766.61, which constituted twenty

percent of his arrears and (2) made 12 consecutive on-time support payments.

              Additionally, in the judgment entry the court referenced the

magistrate’s decision, stating that it “takes notice” that the magistrate found Ernie

in contempt pursuant to Amie’s first motion to show cause.

              This appeal follows.

B. Assignments of Error

              Ernie asserts the following assignments of error:

      1. The trial court erred in finding [Ernie] in contempt of the Court’s
      order dated November 22, 2017, when that order did not exist at the
      time of the motion to show cause, much less the time of the evidentiary
      hearing.

      2. The trial court erred in finding [Ernie] in contempt twice as to
      Motion #397940, (which already had been ruled on by Magistrate’s
      Decision dated and which was subject to [Ernie’s] Motion to Set Aside
      at the time of the evidentiary hearing) and using this finding to enhance
      penalties on the consolidated motions.

      3. The trial court erred in finding that [Ernie] was in contempt for a
      second time when the Magistrate’s Decision determining Motion
      397940 was stayed by [Ernie’s] previous objections.
      4. The trial court erred in finding [Ernie] in contempt regarding
      support orders where Plaintiff had not served him appropriately
      pursuant to Civil Rules and had not complied with Loc.R. 20.

      5. The trial court erred in imposing an unreasonable purge provision,
      without taking into account [Ernie’s] ability to pay.

C. Analysis

1. Finding of Contempt

              In his first assignment of error, Ernie argues that the court erred by

finding him in contempt of the 2017 order “when that order did not exist.” Ernie’s

argument is that he could not have violated the 2017 order because the 2018 order,

by its own terms “supersede[d]” the November 2017 order.         Ernie’s argument is

technical: he implies that after the 2018 order was issued the 2017 order ceased to

be and that as such, he could not have failed to comply with it. We note that Ernie

does not dispute that both orders required him to pay monthly support and that he

failed to do, contravening both orders. Moreover, Ernie does not dispute that as of

June 2019 he was more than $43,000 in arrears.

              “Contempt is defined as a disregard of, or disobedience to, an order

or command of judicial authority.” Palnik v. Crane, 8th Dist. Cuyahoga No. 107400,

2019-Ohio-3364, ¶ 54. We review a contempt finding for abuse of discretion. Id. at

¶ 53. An abuse of discretion implies that the trial court’s attitude was unreasonable,

arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983). The party initiating the contempt proceeding bears the burden

of demonstrating by clear and convincing evidence that the contemnor has failed to

pay support. Palnik at ¶ 55. “‘A prima facie case of contempt is established when
the order is before the court along with proof of the contemnor's failure to comply

with it.’” DeMarco v. DeMarco, 10th Dist. Franklin No. 09AP-405, 2010-Ohio-445,

¶ 25, quoting Dzina v. Dzina, 8th Dist. Cuyahoga No. 83148, 2004-Ohio-4497.

              As to the merits of Ernie’s argument, the record belies his claim. By

his own admission, Ernie violated the 2017 order several times during the time that

it was controlling. Compare Williams v. Williams, 2d Dist. Montgomery No. 27908,

2018-Ohio-3299, ¶ 1-2 (record supports finding of contempt where party’s own

testimony failed to comply with terms of support order).

              At the hearing, Ernie admitted that he failed to make several monthly

support payments during the time period that the 2017 order required him to do so

(e.g., that he paid only a portion of the required support in January and March 2018,

and that he paid no support from March through August 2018).

              Moreover, we note that Ernie also admitted that he failed to make

several payments as required by the 2018 order (e.g., Ernie admitted he failed to pay

the requisite support in November 2018 as well as in February and April 2019).

              The court’s judgment entry containing the contempt finding includes

as its basis Ernie’s “fail[ure] to comply with the temporary support orders issued

November 22, 2017 and September 19, 2018.”

              Accordingly, we find the trial court did not abuse its discretion by

finding Ernie in contempt for his admitted failure to comply with the 2017 and 2018

orders. We overrule the first assignment of error.
2. Second Contempt Finding

                We address the second and third assignments of error together

because they are related, both challenging how the court treated the magistrate’s

decision finding Ernie in contempt of court. In the second assignment of error,

Ernie claims he was found in contempt twice for the same violation. In the third

assignment of error, Ernie claims the court erred finding him in contempt for a

second time pursuant to Amie’s first motion to show cause because his objections

stayed the magistrate’s decision finding him in contempt.

                As penalties for contempt, in relevant part, R.C. 2705.05(A) permits

a court to impose:

        (1) For a first offense, a fine of not more than two hundred fifty dollars,
        a definite term of imprisonment of not more than thirty days in jail, or
        both;

        (2) For a second offense, a fine of not more than five hundred dollars,
        a definite term of imprisonment of not more than sixty days in jail, or
        both.

                The court’s judgment entry provides bases for finding Ernie in

contempt: his failure to comply with the 2017 and 2018 orders. The judgment entry

stated that “this” was Ernie’s “second offense,” and that he was “hereby sentenced

for said contempt to sixty (60) days in jail, or until the contempt is purged,

whichever occurs first.” The court further indicated in its judgment entry that it

“takes notice” of the magistrate’s decision finding Ernie in contempt in December

2017.
               It is not clear that the court’s notation in its judgment entry that it

“takes notice” of the magistrate’s decision finding Ernie in contempt amounts to the

court adopting the magistrate’s decision. But see Civ.R. 53(D)(4)(a) (“A magistrate’s

decision is not effective unless adopted by the court.”).

               Complicating the matter further, the judgment entry does contain the

inartful observation that “this” was Ernie’s “second offense,” because it is not clear

precisely to what “this” refers. If the court intended to consider the magistrate’s

contempt finding as Ernie’s “first offense” and aggregate Ernie’s violations of both

the 2017 and 2018 orders into the singular “second offense” referenced in the

opinion, this would be incorrect because it does not appear that the court adopted

the magistrate’s decision. See Civ.R. 53(D)(4)(a).

               Such rationale would be problematic for another reason. Finding a

party in contempt for both a first and second offense in the same proceeding has

been found to run afoul of R.C. 2705.05. See, e.g., Benson v. Porco, 5th Dist. Stark

No. 2006CA00366, 2007-Ohio-4586. Benson is instructive as to this point. In that

factually similar case the Fifth District observed:

       [T]here was not an entry of sentence or final adjudication on the first
       offense, which would allow the trial court to treat the second contempt
       finding as a second offense. The first finding of contempt was not filed
       before an adjudication as to the second charge of contempt for failure
       to pay child support. Accordingly, we find the trial court erred as a
       matter of law in not sentencing Appellant on each offense as a first
       offense, not subject to the enhancement provisions of R.C. 2705.05(A).

Id. at ¶ 50.
               Nevertheless, any ambiguity as to the court’s treatment of the

magistrate’s decision aside, the judgment entry as written does provide for two

discrete contempt findings, punishable as “first offenses,” namely Ernie’s violations

of the 2017 and 2018 orders.

               As such, the court’s blanket 60-day jail sentence does not offend R.C.

2705.05 to the extent that each violation is considered a “first offense” which may

be punished by not more than 30 days in jail. See id.; see In re Ayer, 119 Ohio App.3d

571, 576, 695 N.E.2d 1180 (1st Dist.1997) (a ten-day sentence for each of six separate

contempt findings does not violate the R.C. 2705.05(A) limitation of 30 days in jail

for first offense); see State ex rel. Charmaine H. v. Paul D. M., 6th Dist. Erie Nos. E-

00-067, E-00-065 and E-00-066, 2001 Ohio App. LEXIS 3321, *9 (July 27, 2001)

(trial court has discretion to order consecutive jail terms for contempt violations).

               Finding no reversible error, we overrule the second and third

assignments of error.

3. Service

               In the fourth assignment of error, Ernie argues that the court erred

by finding him in contempt where Amie failed to serve him as required by the Civil

Rules and failed to comply with Loc.R. 20.

               Initially, we note that Loc.R. 20 of the Court of Common Pleas of

Cuyahoga County, Domestic Relations Division, explicitly pertains to service post-

decree and as such has no bearing on this predecree appeal.
               In his brief, Ernie does not specifically identify which of the four

motions suffered from deficient service.        But see App.R. 16(A)(6) and (7).

Nevertheless, Ernie asserts that “[o]ne of the summons was signed by [his] father;

the other was sent to [him] at his former address,” though he fails to make any

further clarification.

               Civ.R. 5 governs service of motions to show cause. Palnik v. Crane,

8th Dist. Cuyahoga No. 107400, 2019-Ohio-3364, ¶ 38. Civ.R. 5(A) generally

requires that a written motion be served upon each party. If a party is represented

by an attorney, Civ.R. 5(B)(1) requires that the attorney be served unless otherwise

ordered by the court. Under Civ.R. 5, service may be accomplished in several

specified ways, including “mailing it to the person’s last known address,” “delivering

it to a commercial carrier service for delivery to the person’s last known address

within three calendar days” and “sending it by electronic means to a facsimile

number or email address provided in accordance with Civ.R. 11 by the attorney or

party to be served.”

                “The plaintiff bears the burden of obtaining proper service on a

defendant.” Palnik at ¶ 35, citing Cincinnati Ins. Co. v. Emge, 124 Ohio App.3d 61,

63, 705 N.E.2d 408 (1st Dist.1997); see also Mitchell v. Babickas, 8th Dist. Cuyahoga

No. 105294, 2018-Ohio-383, ¶ 10 (“[W]here a party follows the Ohio Civil Rules

governing service of process, there is a presumption that service is proper unless the

other party rebuts this presumption with sufficient evidence of nonservice.”). A
party must present evidentiary-quality information that demonstrates service failed

to rebut the presumption of proper service. Mitchell at ¶ 10.

               Three of Amie’s show cause motions are relevant to the court’s

findings that Ernie violated the 2017 order and the 2018 order.4 Amie filed one of

those motions during the period in which the 2017 order was effective and two

motions to show cause during the period in which the 2018 order was effective. Each

certificate of service attached to these motions reflects that Ernie was served via

certified mail through the clerk of courts and further, that his attorney was served

via email.

               As such, there is a presumption that service was proper and Ernie

failed to rebut this presumption and identify evidentiary-quality information

demonstrating that service failed. See Mitchell at ¶10. To the contrary, he testified

that at some point during the pendency of these proceedings he was living with his

father which undercuts his challenge that service failed because “[o]ne of the

summons was signed by [his] father.” And further, Ernie does not deny that he was

living at his “former address” at the relevant time which undercuts his claim that

service failed because it was sent to a “former address.” Fundamentally, we note

that Ernie makes no claim that he and his counsel failed to receive Amie’s show




      4  The fourth show cause motion which chronologically was filed first in time, was
filed prior to the 2017 order and is therefore not relevant to Ernie’s contempt, as
previously discussed, the court’s contempt findings were based on violations of the 2017
and 2018 orders.
cause motions and he fails to provide citation to the record that establish that service

was defective.

                 Regardless, Ernie’s vague and unsubstantiated claims of failure of

service is beside the point because the record reflects that Ernie had actual notice:

he was present with counsel at, and participated in, the hearing on Amie’s show

cause motions. See FirstMerit Bank, N.A. v. Xyran Ltd., 8th Dist. Cuyahoga No.

102905, 2016-Ohio-699, ¶ 10, 17 (actual notice established by party appearing for

proceeding). “‘Proper service is not required if the alleged contemnor has actual

notice of the contempt charges pending against her.’” Hiscox v. Hiscox, 7th Dist.

Columbiana No. 06-CO-18, 2007-Ohio-1124, ¶ 47, citing Tandon v. Tandon, 7th

Dist. Jefferson No. 00JE16, 2001 Ohio App. LEXIS 1908 (Apr. 25, 2001); see also

Hansen v. Hansen, 132 Ohio App.3d 795, 799, 726 N.E.2d 557 (1st Dist.1999) (“Due

process requires that notice be reasonably calculated to reach an individual alleged

to be in civil contempt.”).

                 Finally, we note that Ernie does not claim that any prejudice resulted

from the allegedly defective service.

                 Accordingly, we overrule the fourth assignment of error.

4. Unreasonable Purge Provision

                 In the fifth assignment of error, Ernie claims that the court imposed

an unreasonable purge provision and failed to account for his ability to pay.
              The court imposed two purge conditions on Ernie: (1) within 30 days

he pay $8,766.61, which constituted twenty percent of his arrears and (2) make 12

consecutive on-time support payments.

              We review a trial court’s sanctions to coerce a party in contempt into

compliance with a court order for abuse of discretion. Marx v. Marx, 8th Dist.

Cuyahoga No. 82021, 2003-Ohio-3536, ¶ 22. A civil contempt sanction must allow

the party in contempt the opportunity to purge the contempt. Id. “A trial court

abuses its discretion by ordering purge conditions which are unreasonable or where

compliance is impossible.” Id. citing Burchett v. Miller, 123 Ohio App.3d 550, 704

N.E.2d 636 (6th Dist.1997). The party in contempt bears the burden of presenting

sufficient evidence at the contempt hearing to establish that the court’s purge

conditions are unreasonable or impossible to satisfy. Id. “Placing the burden of

showing inability to pay on the party charged with contempt is not unreasonable.”

Liming v. Damos, 133 Ohio St.3d 509, 2012-Ohio-4783, 979 N.E.2d 297, ¶ 20.

              At the hearing, Ernie claimed to be in the midst of serious financial

trouble. He presented evidence that he had $3 in his personal savings account and

that his personal checking account had a negative balance. He also asserted that his

business was struggling.

              However, at the hearing Ernie also admitted that he uses his business

account as his personal account and that he pays all of his personal expenses through

his business account. Ernie failed to provide any documentation or record as to this

business account.    Both Ernie’s admissions as well as his failure to provide
documentation undercut his claim that the court imposed unreasonable purge

provisions and failed to consider his ability to pay. See Palnik, 8th Dist. Cuyahoga

No. 107400, 2019-Ohio-3364, at ¶ 55, citing Wagshul v. Wagshul, 2d Dist.

Montgomery No. 23564, 2010-Ohio-3120, ¶ 41 (“Unsubstantiated claims of

financial difficulties do not establish an impossibility defense to a contempt

charge.”).

              On the record before us we are unable to conclude that the court

abused its discretion by requiring Ernie to pay this purge amount.

              Finally, we note that Ernie has provided no legal basis for us to

conclude that it was an abuse of discretion for the court to require Ernie to make

monthly support payments as required by its previous order. App.R. 16(A)(7).

              We overrule the fifth assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________
EILEEN A. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
MICHELLE J. SHEEHAN, J., CONCUR